PER CURIAM.
The trial court summarily denied appellant’s amended motion for postconviction relief upon a finding that appellant had appealed a previous order denying a motion for postconviction relief, thus divesting the trial court of jurisdiction. Although appellant did take an appeal to this court, he dismissed that appeal on June 12, 1997. The trial court’s order of July 18, 1997, finding that it was without jurisdiction due to a pending appeal was erroneous. We express no opin*640ion on the merits of the motion for posteon-viction relief.
REVERSED and REMANDED.
MINER, KAHN and WEBSTER, JJ., concur.